Exhibit 99.1 Rosetta Resources Inc. Announces 2013 Third Quarter Financial and Operational Results · Increased quarterly total daily equivalent production by 37 percent versus 2012 and by four percent quarter-over-quarter · Grew quarterly daily oil production by 38 percent versus 2012 and by 25 percent quarter-over-quarter · Successfully completed first operated Delaware Basin horizontal well HOUSTON, November 6, 2013 (GlobeNewswire) Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today reported third quarter 2013 net income of $41.0 million, or $0.67 per diluted share, versus net income of $17.7 million, or $0.33 per diluted share, for the same period in 2012.Adjusted net income (non-GAAP) for the quarter was $61.7 million, or $1.01 per diluted share, versus $40.3 million, or $0.76 per diluted share in 2012. The increase in non-GAAP net income was primarily due to production growth in core areas.A summary of the adjustments made to calculate adjusted net income is included in the attached “Non-GAAP Reconciliation Disclosure” table. “Rosetta's third quarter production results continued on a record pace and demonstrate our ability to maintain development of our core Eagle Ford position while integrating the Permian Basin assets into our operations.We have made significant progress in evaluating our newest core asset and refining the plan to deliver long-term future growth,” said Jim Craddock, Rosetta's Chairman, CEO and President.“We are moving forward with the execution of our Delaware Basin horizontal program and recent industry well results in the area lend support to our assessment.Rosetta is well-positioned to execute our growth strategy in both of our core areas and further develop our portfolio of liquids-rich projects.” 2013 Third Quarter Results Rosetta’s total production for the quarter averaged 50.9 thousand barrels of oil equivalent per day (“MBoe/d”), up 37 percent from the same period in 2012 and four percent from the prior quarter.The increase was a result of production growth from the core Eagle Ford assets and a full quarter of production from the acquired Permian Basin assets.Total production for the quarter was 65 percent liquids, up from 60 percent in 2012.Oil production reached an all-time high level for the quarter at 15.2 thousand barrels (“MBbls”) per day, an increase of 38 percent from the prior year and 25 percent from the prior quarter.Natural gas liquids (“NGLs”) daily production also increased by 59 percent compared to the prior year, but decreased by one percent versus the prior quarter.A summary of the Company’s production results and average sales prices by commodity is included in the attached “Summary of Operating Data” table. For the third quarter of 2013, revenues were $194.6 million compared to $122.8 million for the same period in 2012.Third quarter revenues including realized derivatives were $226.6 million in 2013 and $158.2 million in 2012.During the quarter, 60 percent of the Company’s revenue was generated from oil sales, including the effects of realized derivatives, as compared to 57 percent a year ago. The Company’s total cash costs for the third quarter, including interest expense, was $13.83 per BOE on a per-unit basis, a three percent decrease from the same period in 2012 and a nine percent decrease from the prior quarter.Lease operating expense (“LOE”) for the third quarter was $4.05 per barrel of oil equivalent (“BOE”), a 29 percent increase versus the prior year and a 22 percent increase versus the prior quarter on a per-unit basis.LOE includes the cost of direct LOE, workovers, insurance, and ad valorem tax.The increase in LOE on a per-unit basis was primarily a result of higher workover expenses related to the Permian Basin assets.Higher LOE was offset by lower general and administrative costs, interest expense, and production taxes.Production taxes in the third quarter were favorably impacted by certain tax credits received during the period.A summary of the Company’s production and operating costs on a per-unit basis is included in the attached “Summary of Operating Data” table. Operational Update In the third quarter of 2013, Rosetta made capital investments of approximately $262 million, drilling 43 gross operated wells and completing 33 wells.Capital spending through the first nine months of 2013 totaled $606 million, excluding acquisitions. EAGLE FORD The Company operated five rigs in the Eagle Ford area during the quarter.At the end of the quarter, 53 drilled wells were awaiting completion up from 45 in the prior quarter. The following table details Rosetta's Eagle Ford gross well completion activity by area as of September 30, 2013: 3Q 2013 Completed Completed To Date Drilled Awaiting Completion Gates Ranch 5 28 Briscoe Ranch 9 13 18 Karnes Trough 6 25 0 Central Dimmit 0 12 3 Tom Hanks 0 1 3 Lopez 0 1 1 Encinal 0 4 0 Eagle Ford 20 53 Daily production from the Eagle Ford was 48.5 MBoe/d in the third quarter, an increase of 33 percent from the prior year and three percent versus the prior quarter.Twenty gross wells were completed in the third quarter.At Gates Ranch, five wells were completed and 10 wells were added to the backlog of drilled wells awaiting completion for a total of 28 at the end of the quarter.Nine wells completed in the third quarter at Briscoe Ranch were drilled under the column development program and were placed on production in mid-October.The oil-rich Karnes Trough leases are now fully developed after the final six wells on the Dubose lease were completed and placed on production in early August.Also, development continues in three other areas including Tom Hanks, Central Dimmit, and Lopez where seven total wells have now been drilled and are currently awaiting completion. Since beginning operations in the Eagle Ford area, Rosetta has completed 180 gross horizontal Eagle Ford wells as of September 30, 2013.Approximately 81 percent of the Company’s identified Eagle Ford inventory locations remain to be drilled and completed.During the fourth quarter of 2013, the Company expects to complete 20 to 25 gross Eagle Ford wells and operate six rigs in the play, including two to three rigs in the Gates Ranch area. PERMIAN BASIN Rosetta’s production from the Permian averaged 2.2 MBoe/d in the third quarter, an increase of 41 percent from the second quarter.The Company operated four to five rigs in the Delaware Basin area during the third quarter.The fifth rig was added in early September.During the quarter, 14 gross Wolfbone vertical wells were drilled and 12 gross vertical wells were completed.The Company also completed one gross operated horizontal well. In Reeves County, Rosetta successfully completed the Balmorhea State 32-15 ‘A’ 1H horizontal well, with 16 frac stages across an effective 5,500-foot lateral length. The well was drilled to the upper Wolfcamp zone by the previous operator prior to being acquired by Rosetta.The well was brought on-line in August and tested at a 24-hour gross IP rate of 1,323 Boe/d, of which 87 percent was oil and five percent NGLs.The seven-day gross stabilized rate was 820 Bbls/d of oil, 580 Mcf/d of residue gas, 52 Bbls/d of NGLs for an equivalent rate of 969 Boe/d.The well also tested at a 30-day gross stabilized rate of 612 Bbls/d of oil, 486 Mcf/d of residue gas, 44 Bbls/d of NGLs for an equivalent rate of 737 Boe/d. Rosetta expects to complete approximately 16 gross operated vertical wells in the Delaware Basin during the fourth quarter.In addition, operations are currently underway on the first operated horizontal well to be drilled by the Company in Reeves County.The well was spud on October 5, 2013 and completion operations are planned for early December.A sixth rig will be added by year-end with plans to spud two additional operated horizontal wells. Financing and Derivatives Update As of September 30, 2013, the Company had outstanding borrowings of $275 million under Rosetta’s Senior Revolving Credit Facility (“Credit Facility”).Subsequent to the end of the quarter, the Company’s semi-annual borrowing base redetermination was completed and the borrowing base under the Credit Facility was reaffirmed by the lenders at $800 million.As of October 31, 2013, Rosetta had $280 million outstanding with $520 million available for borrowing under the Credit Facility. Following the end of the third quarter, Rosetta executed additional derivative transactions for 2015 and 2016 oil production and 2016 natural gas production.The attached “Derivatives Summary” table outlines the Company’s overall commodity derivatives position as of October 31, 2013. Outlook Rosetta’s 2013 capital guidance range is estimated at $870–$900 million, excluding acquisition capital.The estimated production guidance range for the fourth quarter is 54–56 MBoe/d.The Company expects to exit 2013 producing approximately 57–59 MBoe/d.In total, on a per-unit basis Rosetta’s projected range of fourth quarter 2013 expenses are trending slightly higher compared to third quarter primarily due to higher DD&A expense and production taxes.A summary of the Company's updated production and expense guidance for the fourth quarter of 2013 is outlined in the attached "Summary of Guidance" table. In 2014, Rosetta’s operational plans include running six rigs to continue Eagle Ford development.The Company also plans to operate six rigs in the Delaware Basin, four of which will be allocated to horizontal Wolfcamp development with the remainder dedicated to drilling vertical wells.Rosetta’s 2014 capital budget will be released in early December. Rosetta Resources Inc. is an independent exploration and production company engaged in the acquisition and development of onshore unconventional resource plays in the United States of America.The Company owns well delineated positions in the Eagle Ford area in South Texas and in the Permian Basin.Rosetta is based in Houston, Texas. [ROSE-F] Forward-Looking Statements This press release includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding completion of the proposed acquisition, drilling plans, including the acceleration thereof, production rates and guidance, proven reserves, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak oil, natural gas, and NGL prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling and completion of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil, liquids and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; midstream and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, equipment and services; the risks associated with operating in a limited number of geographic areas, including the Permian; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain and hire skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; the Company’s ability to integrate the newly acquired assets and operations, including the assets acquired in the Permian; availability and cost of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions; changes in commodity prices that were not anticipated in the acquisition of the assets and operations in the Permian; industry trends; and other factors detailed in the Company's most recent Form 10-K and other filings with the Securities and Exchange Commission.If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. References to quantities of oil or natural gas may include amounts that the Company believes will ultimately be produced, but are not yet classified as “proved reserves” under SEC definitions. We use the term "net risked resources" to describe the Company's internal estimates of volumes of natural gas and oil that are not classified as proved developed reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of net risked resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of net risked resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. Investor Contact: Antoinette D. (Toni) Green Manager, Investor Relations and Competitor Analysis Rosetta Resources Inc. info@rosettaresources.com Rosetta Resources Inc. Consolidated Balance Sheet (In thousands, except par value and share amounts) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Derivative instruments Prepaid expenses Deferred income taxes Other current assets Total current assets Oil and natural gas properties using the full cost method of accounting: Proved properties Unproved/unevaluated properties, not subject to amortization Gathering systems and compressor stations Other fixed assets Accumulated depreciation, depletion and amortization, including impairment ) ) Total property and equipment, net Other assets: Deferred loan fees Derivative instruments Other long-term assets Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Royalties and other payables Derivative instruments - Total current liabilities Long-term liabilities: Derivative instruments - Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares; no shares issued in 2013 or 2012 - - Common stock, $0.001 par value; authorized 150,000,000 shares; issued 61,985,618 shares and 53,145,853 shares at September 30, 2013 and December 31, 2012, respectively 61 53 Additional paid-in capital Treasury stock, at cost; 719,550 and 581,717 shares at September 30, 2013 and December 31, 2012, respectively ) ) Accumulated other comprehensive income (loss) ) ) Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Rosetta Resources Inc. Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Oil sales $ NGL sales Natural gas sales Derivative instruments ) ) Total revenues Operating costs and expenses: Lease operating expense Treating and transportation Production taxes Depreciation, depletion and amortization General and administrative costs Total operating costs and expenses Operating income Other expense (income): Interest expense, net of interest capitalized Interest income - (2
